Title: From Thomas Jefferson to John Dunbar, 15 December 1789
From: Jefferson, Thomas
To: Dunbar, John



Sir
Eppington Dec. 15. 1789.

Having a small matter of business with the estate of the late Mr. Bannister the younger, and being informed that no person has as yet qualified to administer on his estate, but that in the mean time you are so kind as to attend to it, I take the liberty of addressing myself to you, hoping, if I have been misinformed, you will be so good as to put my letter into the proper hands.
When Mr. Bannister was about to leave Paris in January or February 1787. he found that he had not money enough by a considerable sum to pay his debts and carry him to Havre where he was to embark for America. He communicated his difficulty to me, and asked me to lend him what might be necessary to relieve him from it. The distress to which he was exposed, his worth, and my regard for him and his family were motives more than sufficient to induce me to extricate him from his embarrassments. The morning he was going away I sent him (by his servant whom he had sent with a letter to me for that purpose) what was necessary for the accounts he had already got in, and his expences to Havre, and he returned me from Havre his promisory note for the money dated at that place February 10. 1787. and now in my  possession but there were some accounts which he had not been able to get in, nor even to know their exact amount. He desired Mr. Burrill Carnes, American Consul at Nantes, but then at Paris and in intimate habits of friendship with him, to get in and settle these accounts, and I charged myself with their paiment. Mr. Carnes sent me a specification of them the 19th. of February and I paid him their amount on the spot, being 1241 livres 9 sols as appears by that specification and his receipt now in my hands.
I have a letter of Mr. Bannister’s of January 31. 1788. apologising for his making me no remittance, and another of April 20. 1788. with a bill of exchange of £50 sterling inclosed in it as a partial paiment, which bill was protested for nonpaiment. By these several vouchers it appears that my advances for Mr. Bannister have amounted to 4073 livres 19 sols, which at 25 livres to the pound sterl. (the common exchange) is £162 19 sterl. But, recurring to my private memorandums, I find I have noted against him only 3173 livres, 19 sols or £128.19 sterl. Consequently, either I have omitted 900 livres or 36 sterl. to my prejudice, or Mr. Bannister has made an error of that amount to his prejudice. My memory not enabling me to say which has been the case, I am willing to suppose the latter, and consequently that my advances, contrary to the evidence of the vouchers, may have been but 3173 livres, 19 sols, or £126 19. sterl. I desire no advantage of extraordinary. interest to be taken of the circumstance of his bill having been protested. The account then will stand as follows.


Mr. John Bannister junr. deceased to Th: Jefferson 
Dr.
  




livres
sols


1787.
Feb. 10
To his Promisory note
2800
0



Feb. 19
To cash to Burrill Carnes for discharge of his accounts
1241
9


1788.
Oct. 21
To charges of Protest on his exchange of £50. sterl. being 26/
32
10





4073
19




By a supposed error as before explained
900





Principal remaining due to Th:J
3173
19


Should yourself or any other person be so kind as to honour me with an answer on this subject, if sent to the care of Mr. Alexander Donald at Richmond, it will find me in this country till the middle of February.

I beg leave through you, Sir, to present my respects to Mrs. Dunbar and Mrs. Bannister, and have the honour to be with sentiments of great esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

